Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s 6-6-22 amendments and election of the species of "polymorphic cell surface epitope bound by the iCAR of claim 21” which is “HLA-A,” and further election of the species of  "signal transduction element" for the iCAR which is “LIR1,” both without traverse, are acknowledged. 

Upon further consideration, the species of "signal transduction element" for the iCAR under examination has been extended to include “PD1.”

Claims 21-26, 29-31, 43-49 are pending and under examination as they read on the species of "polymorphic cell surface epitope bound by the iCAR of claim 21” which is “HLA-A” and on the species of  "signal transduction element" for the iCAR which is “LIR1” or “PD1.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 24, 30, 31, 43, 44 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims that recite a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claims 21, 24, 31, 43, 44 and 48 recite various genus → species terms, e.g., “…at least one control element, such as a promoter,…” (claim 21), or “…selected from the antigens listed in Table 1, such as CD19,” (claim 24) or “binds a single allelic variant of a polymorphic cell surface epitope of an antigen expressed at least in a tissue of origin of the tumor or of a housekeeping protein, such as an HLA-A,…” (claim 31).  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by the narrower species language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Moreover, claim 24 refers to a Table 1 from the instant specification wherein various target are listed.  MPEP § 2173.05(s) instructs, “Where possible, claims are to be complete in themselves.  Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is
more concise to incorporate by reference than duplicating a drawing or table into the claim.
Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte
Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).”
The information recited in Table 1 and referenced in claim 24 could be incorporated in the claim by transposing the words from the tables into the claim.  The claim as currently set forth is indefinite because it is not complete in itself as required by MPEP § 2173.05(s).

Moreover, claims 30 and 31 are indefinite because the refer to “the safe effector immune cell for the use of claim 29…;” however claim 29 recites “a safe effector immune cell…” and further recites an intended use for said safe effector immune cell, wherein the safe effector immune cell may or may not be used according to the intended use.  Given that claim 29 recites an intended use for the safe effector immune cell, which the skilled artisan does not have to practice to infringe the claimed safe effector immune cell, it would be unclear to the skilled artisan how claims 30 and 31 should be interpreted because they refer to “the use of claim 29” but the intended use of claim 29 is not a required element.

Claim 30 is further indefinite in that it refers to “immune effector cells expressing an aCAR of (iii) but lacking and iCAR of (iii)” but (iii) lacks antecedent basis in base claims 22 or 21.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-26, 29-31, 43-49 are rejected under 35 U.S.C. 103 as being unpatentable over Fedorov et al. (11,267,901, cited herewith) in view of Campoli et al. (Oncogene (2008) 27, 5869–5885, cited herewith), Jackel et al. (US20190290691, cited herewith), Ellis et al. (Human Immunology 61, 334–340 (2000), cited on an IDS), Chen et al. (Immunol Res (2012) 53:182–190, cited herewith) and Natali et al. (Proc. Natl. Acad. Sci. USA Vol. 86, pp. 6719-6723, September 1989, cited herewith) as evidenced by Norell et al. (Cancer Res 2006; 66(12): 6387-94, cited herewith) and Maleno et al. (Cancer Immunol Immunother (2002) 51: 389–396, cited on an IDS).

At col. 1, 6th paragraph, Fedorov teaches an adverse event associated with the use of TCR and CAR engineered cells for immunotherapy (emphasis added):

“…cancer immunotherapy trials have reported ‘on-target but off-tissue’ adverse events from TCR and CAR engineered T cells, including for example, B-cell aplasia in chronic lymphocytic leukemia (CLL) patients treated with cells expressing anti-CD19 CAR, fatal acute respiratory distress syndrome (ARDS) from anti-ERBB2 CART cell cross reactivity on lung epithelium, and fatalities from cardiac myonecrosis in melanoma and myeloma patients treated with a Mage-A3 TCR.”

At col. 2, 2nd full paragraph, Fedorov teaches their invention provides a solution to this problem (emphasis added):

“The present invention generally provides immunoresponsive cells (e.g., T cells, Natural Killer (NK) cells, cytotoxic T lymphocytes (CTLs), and regulatory T cells), expressing an antigen binding receptor (e.g., CAR or TCR) having immune cell activating activity and an inhibitory chimeric antigen receptor (iCAR) that selectively reduces or eliminates the immune activity of the immunoresponsive cell.  Thus, off-target effects of the immunoresponsive cell are reduced. In some embodiments, the decrease in immune activity is reversible. Accordingly, the invention provides methods of using such immunoresponsive cells for the treatment of neoplasia, infectious disease, and other pathologies.”

At col. 54, lines 34-51, Fedorov teaches iCARs can bind to and be activated by universally expressed antigens, such as HLA molecules, which are found in virtually all cell types, but are down regulated on tumors (emphasis added):

“iCAR approach is antigen-specific and thus requires the ability to identify tissue-specific target antigens that are absent or down-regulated on the tumor but expressed by the off-target tissues.  This question has not been as broadly investigated as the search for tumor antigens,
although efforts, such as the Protein Atlas database, are under way to characterize the "surfaceome" of all human tissues ( 45). One strategy is to use broad classes of surface
antigens that are down-regulated on tumor cells.  One example is represented by human leukocyte antigen (HLA) molecules, which are found in virtually all cell types, but are down-regulated on tumors as a mechanism of tumor escape from T cell immune responses ( 46). Thus, allogeneic T cells expressing an iCAR against a host HLA molecule that is down-regulated on the tumor may selectively promote the GVT effect.  The iCAR approach may be of particular
50 interest in the setting of DLI as a means to protect GVHD target tissues without impairing GVT responses….”

Additional teachings of Fedorov summarize the advantage using an iCAR that targets HLA, in particular HLA class I molecules, which are frequently down regulated on a variety of different tumors (emphasis added):

“Recognizing a surface antigen that is expressed on cardiac cells or lung epithelium but absent from tumor cells, iCARs could potentially be used to protect from Mage-A3 TCR or anti-ERBB2 CAR cross reactivity, thus resurrecting otherwise promising therapeutics.  Alternatively, as many tumors actively down-regulate HLA molecules to escape immune recognition, HLA-targeted iCARs have the potential to provide concurrent protection to several tissues.”

(col. 21, lines 43-51)

“In one embodiment, allogeneic lymphocytes (with a degree of immunological mismatch) are engineered to express an iCAR targeting HLA-I, an antigen universally expressed in different tissues for treatment of metastatic breast cancer (a type of cancer with extremely active HLA-I down regulation). The patient is infused with the cells. The iCAR protects all normal or non-neoplastic tissues that express HLA-I, while the tumor is eliminated due negative or extremely low HLA-I expression.

In another embodiment, a patient undergoes HSCT for the treatment of a hematological malignancy or as adjuvant treatment for a solid tumor. The patient relapses or has residual disease, which is analyzed to be HLA-I negative or down regulated. Donor lymphocytes are engineered with an iCAR targeting HLA-I. The patient is infused with the cells.  The iCAR protects all normal or non-neoplastic tissues that express HLA-I, while the tumor is eliminated due to negative or extremely low HLA-I expression.”

(col. 23, lines 4-21).

“Selection of Target Antigen for iCAR and CAR
The invention provides a method and a set of novel reagents to control responses of T-cells or other immune modulatory cells by using synthetic receptors that utilize signaling domains of immune inhibitory receptors (the iCAR).  An appropriate antigen for the iCARs will at times utilize a personalized medicine approach due to natural variation in tumors. At the same time, depending on the use and type of iCAR, several potential "classes" of antigens have the potential to provide protection for several tissues at the same time.  These include: (1) Universally expressed immunogenic antigens that are down regulated by tumors but not normal tissues, such as human leukocyte antigens (HLAs). (2) Antigens down regulated in tumor progression especially the attainment of a metastatic phenotype, but maintained in certain normal tissues. Such antigens include…”

(col. 23, lines 34-49)

At col. 31, 6th paragraph Fedorov teaches the general concept: “Accordingly, the invention generally provides an immunoresponsive cell, such as a virus specific or tumor specific T cell comprising a receptor that binds a first antigen and activates the immunoresponsive cell and a receptor that binds a second antigen and inhibits the immunoresponsive cell.”

In this regard, Fedorov teaches numerous cells that can be used according to their invention such as “peripheral donor lymphocytes genetically modified to express chimeric antigen receptors (CARs),” as well as “peripheral donor lymphocytes genetically modified to express a full-length
tumor antigen-recognizing T cell receptor complex….” (see col. 30, 2nd full paragraph), wherein non-viral approaches for genetic modification, such as transfection, are taught at col. 32-33 bridging paragraph.

As to the aCAR component, Fedorov teaches it has an antigen recognizing domain capable of binding any one of several tumor antigens, e.g., CD19, CAIX etc. (see col. 4, 1st full paragraph and col. 29-30 bridging paragraph).  With respect to the iCAR component, Fedorov teaches the use of various signaling domain, e.g., PD-1 or BTLA (see, e.g., claim 1).  The antigen binding domain of the aCAR or iCAR can be, e.g., an scFv or a single-domain antibody which is “operably linked” to a transmembrane domain (see col. 6, 1st full paragraph – col. 6-7 bridging paragraph), wherein “operably linked” is defined to include the use of a linker sequence joining the antigen binding domain to the transmembrane domain, such as “GGGGSGGGGSGGGGS.” (see 12, 3rd full paragraph and  col. 12-13 bridging paragraph).

With respect to claim 45, given that Fedorov teaches an iCAR that binds human leukocyte antigen, class I, and further given the MHC class I is “universally expressed” in normal, somatic cells, Fedorov is teaching an iCAR that binds an antigen on normal tissues from which tumors develop.

However, Fedorov does not explicitly teach a method for preparing a safe effector immune cell comprising: (i) transfecting a TCR-engineered effector immune cell directed to a tumor-associated antigen with a nucleic acid molecule comprising a nucleotide sequence encoding an inhibitory chimeric antigen receptor (iCAR) capable of preventing or attenuating undesired activation of an effector immune cell, wherein the iCAR comprises an extracellular domain that specifically binds to a single allelic variant of a polymorphic cell surface epitope absent from mammalian tumor cells due to loss of heterozygosity (LOH) but present at least on all cells of related mammalian normal tissue; and an intracellular domain comprising at least one signal transduction element that inhibits an effector immune cell or transducing the cells with a vector comprising a nucleic acid molecule of an iCAR capable of preventing or attenuating undesired activation of an effector immune cell, wherein the iCAR comprises an extracellular domain that specifically binds to a single allelic variant of a polymorphic cell surface epitope absent from mammalian tumor cells due to loss of heterozygosity (LOH) but present at least on all cells of related mammalian normal tissue; and an intracellular domain comprising at least one signal transduction element that inhibits an effector immune cell, and at least one control element, such as a promoter, operably linked to the nucleic acid molecule; or (ii) transfecting a naive effector immune cell with a nucleic acid molecule comprising a nucleotide sequence encoding an iCAR capable of preventing or attenuating undesired activation of an effector immune cell, wherein the iCAR comprises an extracellular domain that specifically binds to a single allelic variant of a polymorphic cell surface epitope absent from mammalian tumor cells due to loss of heterozygosity (LOH) but present at least on all cells of related mammalian normal tissue; and an intracellular domain comprising at least one signal transduction element that inhibits an effector immune cell and a nucleic acid molecule comprising a nucleotide sequence encoding an activating chimeric antigen receptors (aCAR) comprising an extracellular domain specifically binding a non-polymorphic cell surface epitope of an antigen or a single allelic variant of a polymorphic cell surface epitope, wherein said epitope is a tumor-associated antigen or is shared at least by cells of related tumor and normal tissue, and an intracellular domain comprising at least one signal transduction element that activates and/or co-stimulates an effector immune cell; or transducing an effector immune cell with a vector comprising a nucleic acid molecule comprising:a) a nucleotide sequence encoding an iCAR capable of preventing or attenuating undesired activation of an effector immune cell, wherein the iCAR comprises an extracellular domain that specifically binds to a single allelic variant of a polymorphic cell surface epitope absent from mammalian tumor cells due to loss of heterozygosity (LOH) but present at least on all cells of related mammalian normal tissue; and an intracellular domain comprising at least one signal transduction element that inhibits an effector immune cell, and b) a nucleotide sequence encoding an aCAR comprising an extracellular domain specifically binding a non-polymorphic cell surface epitope of an antigen or a single allelic variant of a polymorphic cell surface epitope, wherein said epitope is a tumor-associated antigen or is shared at least by cells of related tumor and normal tissue, and an intracellular domain comprising at least one signal transduction element that activates and/or co-stimulates an effector immune cell, or an effector immune cell obtained by said method.

Given that Fedorov cites the teachings of reference 46 drawn to Campoli et al. in the context of teaching “[o]ne strategy is to use broad classes of surface antigens that are down-regulated on tumor cells.  One example is represented by human leukocyte antigen (HLA) molecules, which are found in virtually all cell types, but are down-regulated on tumors as a mechanism of tumor escape from T cell immune responses (46)….allogeneic T cells expressing an iCAR against a host HLA molecule that is down-regulated on the tumor may selectively promote the GVT effect,” it would have been obvious to the ordinarily skilled artisan to look to the teachings of Campoli when considering how to make an iCAR that binds an HLA molecule which is down-regulated on tumor cells but not on normal cells.

Campoli teaches “HLA class I antigen loss and/or downregulation has been found to range from 16 to 80% of the lesions tested in the tumors for which more than 100 lesions have been analysed (Figure 3A).”  Fig. 3A shows diminished HLA class I antigen expression in a wide variety of tumors, and mechanisms underlying total HLA class I antigen loss, or selective HLA class I allospecificity loss, are described in Fig. 1(a)-(e).

Among the various HLA class I antigens, Jackel teaches a CAR with an HLA-A2-binding domain that specifically recognizes HLA-A2, without crossreacting with other HLA-I alleles, and that responds with the expected intracellular signaling to HLA-A2 binding (see paragraphs 22, 71, 73 and 78).

It would have been obvious to the ordinarily skilled artisan, and the ordinarily skilled artisan would have been motivated to make an iCAR comprising the HLA-A2-binding domain of Jackel, and an inhibitory signaling domain such as the PD-1 signaling domain as described by Fedorov for several reasons:

By contrast to other HLA-I alleles, HLA-A2 was known to be frequently expressed in all ethnic groups (see  Ellis Abstract, Introduction and in Table 1; see also Chen at pages 182-183), meaning that the potential pool of patients in which such an iCAR could function was large; and

Numerous species of cancer were known to exhibit HLA-A2 lack of expression, or HLA-A2 down-modulation, a phenotype necessary for anti-HLA-A2 mediated iCAR inhibition.

For example, the ordinarily skilled artisan knowledgeable of the teachings of Natali was aware that, “[m]ultiple specimens from 13 different types of primary and metastatic tumors were tested utilizing mAb BB7.2, which recognizes a polymorphic HLA-A2 epitope…. We have found that in HLA-A2-positive patients (identified by reactivity of their normal tissues with mAb BB7.2), HLA-A2 products are not detectable or are reduced in their expression in 70-80% of endometrial, colorectal, mammary, and renal tumors; in 40-60% of soft-tissue, skmi, ovary, urinary bladder, prostate, and stomach tumors; and in 25-30% of melanomas and lung carcinomas tested….” (see Abstract, see also Tables 1 and 3; see also page 6720-6721 bridging paragraph).

More along these same lines, as shown by Norell the metastatic ovarian cancer cells of 6/9 patients displayed heterogeneous HLA-A2 expression divided into two different populations.  In three of these six patients (patients 1, 3, and 11), a subpopulation of the tumor cells completely lacked HLA-A2; by contrast in the remaining patients (patients 6, 8, and 9) a fraction of cells exhibited down-regulated but detectable HLA-A2 expression (see page 6389, left col., penultimate paragraph and Fig. 1B).  In their Discussion section Norell concludes, “Among the various mechanisms described to account for loss of MHC class I expression, total or partial deletion of one  chromosome 6 has been reported to generate loss of heterozygosity in a variety of human tumors, including melanomas, colorectal, laryngeal, cervical, pancreatic, head and neck squamous cell, and lung carcinomas (9–11, 47, 48).  Our finding is the first example of ovarian carcinomas showing haplotype loss, underlining the importance of this molecular mechanism as a tumor escape strategy also for this type of cancer.” (see page 6392, right col., lines 1-10, emphasis added).

Likewise, as described by Maleno for laryngeal carcinoma tissue samples taken from HLA-A2+ patients, 7/18 lacked expression of HLA-A2 according to immunohistological techniques (see page 390, left col., last paragraph; Tables 1 and 2).

When the above is considered together, it would have been obvious to the ordinarily skilled artisan that on-target but off-tissue adverse events associated with anti-tumor associated antigen based CAR engineered T-cells could be mitigated in the largest possible fraction of cancer patients by further engineering said T-cells to comprise an iCAR having the HLA-A2-binding domain of Jackel joined to an appropriate inhibitory domain, such as the PD-1 signaling domain as taught by Fedorov.

With respect to claim 26, it further would have been obvious to one of ordinary skill in the art that, at least for treating patients wherein the level of off-target expression of the tumor-associated antigen is relatively high, the expression level of the iCAR should be at least equal to if not greater than the expression level of the aCAR.  Such a course of action is obvious in view of the teachings of Fedorov at col. 50, Section 3, which teach that T-cells expressing the highest level of iCAR are capable of repressing pde1 CAR mediated killing by 80% at an E/T ratio of 8:1, by contrast T-cells expressing low levels of iCAR have minimal ability to repress pdeI-mediated target cell lysis.  The ordinarily skilled artisan would have been especially motivated to ensure that the expression level of the iCAR is sufficient to repress on-target but off-tumor effects when, as is the case with anti-Erbb2 CAR T cell cross reactivity with lung epithelium can cause fatal ARDS (see Fedorov at col. 1, last full paragraph).

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 22-25, 29-31, 43, 44, 47-49 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claims 14 and 15-19 of copending Application No. 17175565 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644